Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 22, 2018

                                       No. 04-18-00321-CV

 HIGH PERFORMANCE ROPES OF AMERICA, INC., Copper Clad, S.A. de C.V., Luis
Angel Alvarez Bilbao, Jose Ramon Alvarez Bilbao, Luis Enrique Alvarez Saiz, Eduardo Alvarez
Saiz, Pablo Alvarez Saiz, Alumnclad de Mexico, S.A. de C.V., E M Cable International, S.A. de
                           C.V., and Almanza Business Group, LLC,
                                         Appellants

                                                 v.

                             CBI LOGISTIC SERVICES L. L. C.,
                                        Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013-CVF-001798 D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding

                                          ORDER
        On June 20, 2018, this court notified the court reporter that the reporter’s record was late.
On June 21, 2018, the court reporter responsible for preparing the reporter’s record for this
appeal responded to our notice by stating that the reporter’s record was not filed because: (1)
appellants failed to request the record in writing; and (2) appellants failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and appellants are not entitled to
appeal without paying the fee. It is therefore ORDERED that appellant provide written proof to
this court within ten (10) days of the date of this order that: (1) appellants have requested the
court reporter to prepare the reporter’s record, which request must designate the portions of the
proceedings and the exhibits to be included, see TEX. R. APP. P. 34.6(b)(1); and (2) either (a) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (b)
appellants are entitled to appeal without paying the reporter’s fee. If appellants fail to respond
within the time provided, appellants’ briefs will be due within thirty (30) days from the date of
this order, and the court will consider only those issues or points raised in appellants’ briefs that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        This order does not affect the deadline for the filing of a response to this court’s June 8,
2018 order by appellants High Performance Ropes of America, Inc., Copper Clad, S.A. de C.V.,
Luis Angel Alvarez Bilbao, Jose Ramon Alvarez Bilbao, Luis Enriquez Alvarez Saiz, Eduardo
Alvarez Saiz, Pablo Alvarez Saiz, Alumoclad de Mexico, S.A. de C.V., and E M Cable
International, S.A. de C.V.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court